 


114 HR 210 RH: Student Worker Exemption Act of 2016
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 506
114th CONGRESS 2d Session 
H. R. 210
[Report No. 114–655] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2015 
Mr. Meadows (for himself, Mrs. Brooks of Indiana, Mr. Rodney Davis of Illinois, Mr. Duncan of South Carolina, Mrs. Ellmers, Mr. Hanna, Mr. Jones, Mr. Murphy of Florida, Mr. Ribble, Mr. Rokita, Mr. Roskam, and Mr. Turner) introduced the following bill; which was referred to the Committee on Ways and Means 
 

July 5, 2016
Additional sponsors: Mr. Nunnelee, Mr. Rice of South Carolina, Mr. Messer, Mr. Palazzo, Mr. Pittenger, Mr. Schock, Mr. Jolly, Mr. Curbelo of Florida, Mr. Katko, Mr. Sensenbrenner, Mr. Hill, Mr. Poliquin, Mr. Goodlatte, Mr. Babin, Mr. Grothman, Mr. Duncan of Tennessee, Mr. Allen, Mr. Olson, Mrs. Black, Mr. Renacci, Mr. Kelly of Pennsylvania, and Mr. Marchant


July 5, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 8, 2015




A BILL 
To amend the Internal Revenue Code of 1986 to exempt student workers for purposes of determining a higher education institution’s employer health care shared responsibility. 
 

1.Short titleThis Act may be cited as the Student Worker Exemption Act of 2016. 2.Student workers exempted from determination of higher education institution’s employer health care shared responsibility (a)In generalSubsection (c) of section 4980H of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively, and by inserting after paragraph (4) the following new paragraph:

(5)Exception for student workers
(A)In generalServices rendered as a student worker to an eligible educational institution (as defined in section 25A(f)(2)) shall not be taken into account under this section as service provided by an employee. (B)Student workerFor purposes of this paragraph, the term student worker means, with respect to any eligible educational institution (as so defined), any individual who—
(i)is employed by such institution, and (ii)is a student enrolled at the institution and is carrying a full-time academic workload, as determined by the institution, under a standard applicable to all students enrolled in a particular educational program..
(b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2015.   July 5, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 